— Judgment, Supreme Court, New York County (Leslie C. Snyder, J.), rendered June 2, 1987, convicting defendant after jury trial of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him to 1 to 3 years’ imprisonment, affirmed.
Defendant’s claim has not been preserved for appellate review as a matter of law. Even if it had been, the precise instructions on acting in concert clearly eliminated any confusion that might have resulted from the Trial Judge’s use of a hypothetical in the charge to the jury. Concur — Rosy, J. P., Carro, Asch, Kassal and Smith, JJ.